DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/22 has been entered.
 
Status of Action/Status of Claims
The examiner acknowledges receipt of applicant’s amendments/remarks on 06/08/22. Currently claims 1, 3, 5-8, 13-14, 16-17, 19-24, and 26 are pending in this application. 
Accordingly, claims 1, 3, 5-8, 13-14, 16-17, 19-24, and 26 are presented for examination on the merits for patentability. Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejection presently being applied to the instant application.

Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 5-8, 13-14, 16-17, 19-24, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pallas et al. (US20030087764, previously cited) as evidenced by IUPAC (http://sitem.herts.ac.uk/aeru/iupac/Reports/372.htm#:~:text=Glufosinate%2Dammonium%20is%20a%20herbicide,considered%20to%20be%20a%20neurotoxin), Bramati et al (WO2000008927).
Applicant’s claim:
-an agricultural composition comprising: a pesticide; and an adjuvant, wherein the adjuvant comprises a compound having the formula presented in applicant’s claim 1 wherein the structural variants are as defined in the instant claims.
Determination of the scope and content of the prior art (MPEP 2141.01)
Regarding claims 1, 3, 5-7, 14, 16-17, 19-21, 22-23, Pallas teaches high load agricultural compositions comprising a pesticide, and specifically prefers water soluble glufosinate salts and water soluble glyphosate salts, including potassium glyphosate, isopropylamine salts of glyphosate, etc. (which reads on the instantly claimed water soluble glyphosate salts, specifically potassium and isopropylamine salts from claims 3, 6, 17, and 20) in concentrations of at least about 540 or at least about 600 g.a.e./L, reads on the claimed high load/high concentration and concentrations claimed in claims 5, 19) and other herbicides, and an adjuvant having applicant’s claimed structure, see Pallas’ formula (37) wherein R1 is a C1-to C30 hydrocarbyl and X is -C(O)N(R9) wherein R9 is hydrogen and z is 1, which reads on the left-most amide in applicant’s formula; Pallas’ (R8)n is -CH2-CH2 (corresponds to applicant’s (CH2)c wherein applicant’s c =2; y = 0; Pallas’ R2 is CH2CH2, and R4 and R3 and R5 are (R6O)xR7 (The (R6O)yR7 in the first part of the description is clearly a typo because they define two different (R6O) groups an x (R6O) and a y (R6O) and based on the rest of the description which defines various R1, R3, R4, R5 as the formula (R6O)xR7 thus the initial definition which includes a y instead of an x is a clear typo when the entire section describing the formula (37) is read) wherein R6 is C2-C4 alkylene, x = 1-30 and applicant’s a is 1 (which reads on the instantly claimed b= 2-10, and 5-10 in claims 1, 14), and R7 is H (see entire document; [0003]; [0069]; [0113-0114, formula (37) read entire description which clearly shows that the first mention of (R6O)yR7 is clearly a typo and should be (R6O)xR7]; [0002]; [0043]; [0064]; [0004-0010], etc.). Pallas further teaches wherein these surfactants/adjuvants are preferably present in their compositions in amounts of from about 0.5 to about 30% by weight of the total composition (See [0053]) which reads on the newly claimed range of from about 1 to about 25 wt% based on the weight of the formulation.
Regarding claims 1, 16, and 24, Pallas teaches wherein the agricultural compositions can further comprise water and specifically wherein the glyphosate salts, e.g. potassium or glufosinate salts, e.g. ammonium are dissolved in water to form a solution which reads on the instantly claimed solution and wherein their formulations do not have to contain a water-immiscible organic solvent, e.g. the formulation does not have to be an emulsion/microemulsion (see entire document; [0041-0042]; [0046]; [0050-0053]; [0198]; [0154-0155]; etc.). Pallas further teaches wherein these surfactants/adjuvants are preferably present in their compositions in amounts of from about 0.5 to about 30% by weight of the total composition (See [0053]) which reads on the newly claimed range of from about 1 to about 25 wt% based on the weight of the formulation.
Regarding claims 8, 22, 26, Pallas teaches wherein their agricultural composition is physically stable over the temperature range of -10 eC to 50 eC, more preferably from -20 eC to 60 eC, which is the same as the instantly claimed temperature range (See entire document; Claim 123; [0048]). Pallas teaches wherein the agricultural compositions can further comprise water (see entire document; [0046]; [0050-0053]; [0198]; [0154-0155]; etc.).
Regarding claim 13, Pallas teaches a method of killing or controlling a pest wherein the method comprises contacting the agricultural composition of claim 1 to a pest, specifically a weed which are the same pests which are being controlled by the instantly claimed method because the compositions of Pallas contain the same herbicidal active agents instantly claimed (see [0162]).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 7 and 21, Pallas does not specifically teach wherein the water soluble salts of glufosinate are the ammonium salts, etc. However, Pallas teaches using water soluble glufosinate salts thereof in their invention as a particularly preferred group of herbicides which (includes water soluble salts of three herbicides: bialaphos, glufosinate (contains a phosphorous acid moiety and a carboxylic acid moiety thus the salt will form at the phosphoric acid group with a cation, e.g. K+) and glyphosate (also contains a carboxylic acid)) and then specifically discloses that preferred water soluble salts of glyphosate include the potassium salt, ammonium salt, etc. it would have been obvious to use the well-known water soluble ammonium salt of glufosinate (as evidenced by IUPAC) in Pallas’ invention since that is a known water soluble salt of their preferred herbicides glufosinate and glyphosate.
Regarding claims 1, 3-8, 13-14, 16-17, 19-23, and 24, 26, Pallas does not teach wherein applicant’s a in their formula is more than 1, specifically the instantly claimed 2-3. However, Pallas does teach that triamines and diamines and other ethoxylated amidoamines were known to be useful for formulating agricultural compositions and Bramati teaches that it was known in the art to use ethoxylated amidoamines as surfactants/additives in highly concentrated stable agricultural formulations comprising glyphosate specifically wherein these ethoxylated amidoamines have a =0 (See formula III; discussion of these formulas and several paragraphs following this formula; pg. 3, ln. 1-21, etc.). Thus, because the prior art teaches that a=0 and a=1 are useful as additives for formulating high load/concentrated herbicidal/pesticidal formulations it would have been obvious for one of ordinary skill in the art to have a=2 and/or a=3, e.g. repeat 1-2 of the same amine unit in the surfactant to form additional surfactants for formulating effective and stable/concentrated pesticidal compositions especially since it is known, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). In the instant case, the claimed compounds differ only by the addition of 1-2 additional “a” group(s) to the compounds already disclosed in Pallas for the same purpose.
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to form the claimed composition with the claimed adjuvant because Pallas broadly teaches applicant’s same and homologous amidoamines that are claimed in the instant claims were already known in the art for use in formulating stable high concentration potassium glyphosate formulations and/or high concentration glufosinate ammonium formulations having the same temperature stability and methods of using these compositions for controlling/killing weeds which are the exact same compositions and methods of using these compositions which are instantly claimed. One of ordinary skill in the art would have had motivation to form the claimed amidoamines because Pallas teaches that all their diverse family of amine and amidoamine surfactants allow for the formulation of storage stable potassium glyphosate compositions and the courts have previously determined that, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983), and “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Further, as the instant claims 1, 3-8, 13-14 as they are currently written do not exclude additional agents or solvents or anything from the composition because they use comprising as the transitional phrase. Additionally, claims 24-26 are not limited by applicant’s “consisting of” because applicant’s have not clearly defined what is in the claim and what is excluded because they have used “comprising” after the “consisting of” and as such these claims are also being interpreted by the examiner as “comprising” is the transitional phrase since the scope of what the claim is supposed to “consist of” is unclear.
Regarding claims 1, 3-8, 13-14, 16-17, 19-23, 24, and 26, it would have been obvious to one of ordinary skill in the art at the time of the instant filing to form agricultural compositions which comprise the claimed ethoxylated/propoxylated amidoamines having 2 and/or 3 of applicant’s a groups because it was known in the art to use homologous ethoxylated amidoamines in concentrated stable glyphosate compositions which are the same type of compositions instantly claimed and Pallas teaches forming ethoxylated amidoamines wherein applicant’s a is 1 and wherein all of the other variables are the same and/or overlap in scope with applicant’s instantly claimed ranges as is discussed above. Additionally, Bramati teaches that it was known in the art to use ethoxylated amidoamines as surfactants/additives in agricultural formulations specifically wherein these ethoxylated amidoamines have a = 0. Thus, it would have been obvious to one of ordinary skill in the art to formulate agricultural compositions comprising applicant’s ethoxylated amido amines wherein a is 2 or a is 3 because it is known, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). This is relevant to the instant case, because the claimed compounds differ only by the addition of 1-2 additional “a” groups to the compounds already disclosed in Pallas for the same purpose, e.g. it is the addition of 1 more the same chemical group to the surfactant of Pallas which forms the compounds of claims 1, 3-8, 13-14, and 16-17, 19-24, 26, and this would be an obvious modification to perform since Pallas and Bramati teach that the number of ethoxylated amine groups can be varied in a surfactant that is used to formulate highly concentrated herbicide compositions.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to arguments and remarks
Applicant’s arguments with respect to the 103 rejection over the combined references have been fully considered but were not persuasive. 
Applicants argue that Bramati is not relevant to the value of a because it teaches a is 0/absent and as such the examiner’s argument is flawed. The examiner respectfully disagrees because both Bramati and Pallas are directed to forming high concentration agricultural formulatios of glyphosate and/or glufosinate which are the same types of formulations instantly claimed and wherein the adjuvants include amidoamine alkoxylates. Bramati teaches that a is not necessary Pallas teaches amidoamine alkoxylates of applicant’s formula except that a=1 and it is known that homologous compounds are obvious, specifically that “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). This is relevant to the instant case, because the claimed compounds differ only by the addition of another a group (e.g. the same chemical group that already present in Pallas) to the compounds already disclosed in Pallas for the same purpose, e.g. it is the addition of 1 more the same chemical group to the surfactant of Pallas which forms the compounds of claims 1, 3, 5-8, 13-14, 16-17, 19-24, and 26, and this would be an obvious modification to perform since Pallas and Bramati teach that the number of ethoxylated amine groups can be varied in an amidoamine alkoxylate surfactant that is used to formulate highly concentrated herbicide compositions. Thus contrary to applicant’s argument the examiner does not in fact need a second point to prove that a=2 would be obvious because the courts have previously found that, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). This is relevant to the instant case, because the claimed compounds differ only by the addition of another a group (e.g. the same chemical group that already present in Pallas) to the compounds already disclosed in Pallas. The examiner used Bramati to merely teach that it was known that a wide variety of amidoamine alkoxylates were used to form the claimed highly concentrated herbicide compositions of glyphosate and/or glufosinate and it was known to vary the number of “a” groups in these amidoamine alkoxylates when formulating these types of concentrated herbicide compositions.
Applicants then argue that Bramati teaches away from changing the number of amine groups in the surfactant because they can cause toxicity problems. The examiner respectfully disagrees about this teaching away because Bramati does not state that the composition would not work for forming stable herbicidal formulations as are instantly claimed they just prefer few to no ethoxylated amine groups due to their toxicity and it is known, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). In the instant case, it is known that many fungicides and chemicals are toxic and there are precautions that can be taken to avoid/limit exposures, etc. In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a), and further Pallas already teaches that the use of a=1 leads to adjuvants/surfactants which are useful for forming highly concentrated glyphosate and glufosinate compositions and they teach that these diethoxylated amine surfactants such as those of formula (37) are effective for forming high load compositions and as such one of ordinary skill in the art would expect surfactants wherein a=2 to also be effective for forming highly concentrated glyphosate and glufosinate compositions. Thus, for these reasons as discussed above the examiner maintains that the instantly claimed compositions are still obvious over the prior as discussed above.  
Applicants then argue that Pallas is focused on aqueous pesticidal concentrate emulsions or microemulsions. The examiner respectfully points out that Pallas is not necessarily limited to compositions that are emulsions and microemulsions (emphasis added) because they clearly and explicitly describe embodiments in paragraphs 41-42 and 46 for example it teaches specific embodiments which do not contain a water-immiscible organic solvent and are not emulsions/microemulsions and wherein the water-soluble herbicide is dissolved in water as is instantly claimed. Thus, while they prefer these embodiments which are emulsions or microemulsions these are not the only embodiments taught. Thus, applicant’s reading of Pallas is too narrow because the courts have previously determined that, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983), and “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Further, the examiner must emphasize that the instant claims (excluding claims 24 and 26) are currently written to use comprising as the transitional phrase which is open-ended and does not exclude additional agents or solvents or anything from the composition contrary to applicants arguments otherwise. 
Applicants argue that their compositions are solutions not emulsions. The examiner respectfully points out that the only solution that is required by the instant claims as they are currently written is the glyphosate or glufosinate being dissolved in solution with water or the specific compositions now claimed in claims 24 and 26. However, the entire formulation of claims 1, 3, 5-8, 13-14, 16 actually does not have to be a solution it just has to be an aqueous formulation which includes things like oil in water emulsions which are primarily aqueous, because the instant claims are to an agricultural composition that comprises water with the pesticide in solution in the water and wherein the formulation is an aqueous formulation, which is taught by Pallas when they teach dissolving the water-soluble glufosinate or glyphosate salts in water and in paragraphs [0041-0042]; and [0046]. Thus, the instantly claimed formulation does not exclude the addition of organic solvents in smaller amounts or anything else from the claim or require the entirety of the agricultural composition to be in a solution form. The instant claim only requires the recited active agent salts to be in solution in the water and the entire formulation to be an aqueous formulation, which means that water is the primary liquid e.g. it would still read on oil-in-water emulsions for instance ([0040, continuous aqueous phase and discontinuous oil phase]) as they are still aqueous pesticide formulations.
Thus, contrary to applicant’s assertion, as the claims are currently written the water-immiscible solvent does not have to be excluded from Pallas, even though Pallas teaches while emulsion/microemulsion with the immiscible solvent are preferred they are not required by their invention/disclosure since they do teach concentrated aqueous formulations which do not contain the water-immiscible organic solvent as is discussed above.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616